Citation Nr: 1725984	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for bilateral tinea pedis.

3.  Entitlement to an initial rating in excess of 50 percent for depression.  

4.  Entitlement to an initial rating in excess of 10 percent for a right ankle disorder.

5.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity secondary to a service-connected thoracolumbar spine disorder.

7.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity secondary to a service-connected thoracolumbar spine disorder.

8.  Entitlement to a rating in excess of 20 percent for a thoracolumbar spine disorder.

9.  Entitlement to a rating in excess of 10 percent for a left knee disorder.

10.  Entitlement to a rating in excess of 10 percent for a right knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1996 to August 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In April 2015 and August 2016, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2017.  A copy of that hearing transcript has been associated with the file.

The Veteran was previously represented by David L. Huffman, who is no longer accredited by VA.  An August 2014 letter advised the Veteran of this situation and provided him with alternate representation choices.  The Veteran has not submitted an updated VA form 21-22 or 21-22a appointing a new representative, and he represented himself at the February 2017 Travel Board hearing.

The DECISION below reopens the claim of service connection for bilateral tinea pedis.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final AOJ rating decision dated March 2002 denied service connection for bilateral tinea pedis on the basis that bilateral tinea pedis was not shown to be due to service.

2.  Evidence added to the record since the March 2002 AOJ rating decision is new and material as it includes a previously unconsidered lay testimony concerning the onset and continuity of the symptoms of bilateral tinea pedis.


CONCLUSION OF LAW

Following the prior final denial of March 2002, new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral tinea pedis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

New and Material Evidence

If a claim of entitlement to service connection is denied by an AOJ decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final AOJ or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In March 2002, VA denied entitlement to service connection for bilateral tinea pedis on the basis of no in-service incurrence of tinea pedis.  The evidence of record at that time included VA treatment records reflecting a diagnosis of bilateral tinea pedis.  By letter dated March 2002, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The evidence received since the March 2002 decision includes previously unconsidered statements from the Veteran alleging that symptoms of his bilateral tinea pedis began in service and have continued since service.   See April 2010 Claim; February 2017 Hearing Testimony.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for bilateral tinea pedis are met.


ORDER

The claim of service connection for bilateral tinea pedis is reopened.  To this extent only, the appeal is granted.


REMAND

Bilateral Tinea Pedis

The Veteran seeks service connection for bilateral tinea pedis.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In this case, the Veteran has a diagnosis of bilateral tinea pedis.  See September 2001 VA Treatment Records.  The file also contains evidence that the symptoms of bilateral tinea pedis may have began in service and have continued since service.  See April 2010 Claim; February 2017 Hearing Testimony.  In light of the evidence of record, a VA examination is necessary to determine if the Veteran's bilateral tinea pedis is etiologically related to or aggravated by his service.

During the Veteran's September 2013 testimony before a decision review officer, he testified that he reported his tinea pedis symptoms during his exit examination.  While the file contains a March 2000 examination report, the Veteran's final report of medical history does not appear to be included in the service treatment records in the claims file.  Further, it is unclear whether the March 2000 examination is the Veteran's separation examination.  On remand, the AOJ should obtain a complete copy of the Veteran's military personnel and treatment records to ensure that all relevant service records are in the claims file.

Depression

The Veteran seeks entitlement to an initial rating in excess of 50 percent for depression.  During the February 2017 Travel Board hearing, the Veteran testified to receiving treatment from a psychiatrist in at the VAMC in Clarksburg, West Virginia, for his service-connected depression.  Those treatment records do not appear to be in the claims file, and, upon remand, should be obtained by the AOJ. 

Further, the Veteran last underwent a VA psychiatric examination in September 2010.  During the February 2017 Travel Board hearing, the Veteran indicated that his depression may have worsened since the previous VA examination.  Under these circumstances, another VA examination is necessary to determine the current severity of his service-connected depression.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Correia

The Veteran seeks entitlement to an initial rating in excess of 10 percent for a right ankle disorder; a rating in excess of 20 percent for a thoracolumbar spine disorder; a rating in excess of 10 percent for a left knee disorder; and a rating in excess of 10 percent for a right knee disorder.  Regrettably, new examinations are required to comply with recent developments in the law pertaining to this claim.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements.

Further, the Veteran has claimed entitlement to initial ratings in excess of ten percent for sciatica of his left lower extremity and in excess of ten percent for sciatica of his right lower extremity.  His bilateral sciatica is secondary to his thoracolumbar spine disorder.  As the thoracolumbar spine is the subject of a VA examination on remand, the Veteran's sciatica should also be reevaluated at that time.

Finally, during his February 2017 Travel Board hearing testimony, the Veteran indicated that he had been receiving frequent treatment from a private chiropractor.  The claims file does not contain any private chiropractic treatment records since May 2010.  On remand, additional private chiropractic treatment records should be obtained.

Hearing Loss

The Veteran seeks entitlement to an initial compensable rating for bilateral sensorineural hearing loss.  The Veteran last underwent a VA examination for his hearing loss in August 2010.  On remand, the Board finds that another VA audiological examination would be helpful in determining the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's active service military personnel records.  All attempts to obtain records should be documented in the claims folder.

2.  Associate with the claims folder VA treatment records since October 2001, including any psychiatric treatment records from the VAMC in Clarksburg, West Virginia. 

3.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant private medical records, including any private chiropractic treatment records since May 2010.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed tinea pedis.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following the examination, the examiner should provide an answer for the following questions:

Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed tinea pedis had its onset in service or is etiologically related to his period of active service.  In providing this opinion, the examiner must address the following:

	September 2001 VA treatment records diagnosing bilateral tinea pedis, 13 months after the Veteran's discharge from service; and
	the Veteran's reports that symptoms of tinea pedis began during service and have continued since that time (see, e.g., April 2010 Claim; February 2017 Hearing Testimony).

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected depression.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.

6.  The Veteran should be afforded a VA examination to address the current severity of his thoracolumbar disorder; left and right knee disorders; right ankle disorder; and left and right leg sciatica.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for the thoracolumbar spine, both knees, and both ankles in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the thoracolumbar spine disorder; left and right knee disorders; and right ankle disorders.  

Further, the examiner should describe the neurological manifestations of the thoracolumbar disorder, specifically including the sciatica of the left and right lower extremities.  The examiner's attention is directed towards the Veteran's February 2017 Travel Board hearing testimony that he has constant tingling in his legs.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

7.  Thereafter, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specifically address the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as the objective audiometric testing results. 

8.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


